Mr. Matthew N. Leerberg, Mr. Kip David Nelson, Mr. Kendal B. Reed, Justice Robert H. Edmunds, Jr., Attorney at Law, For Eli Global, LLC, et al.
Mr. James H. Hughes, Mr. Richard M. Hutson, II, Mr. Edward Joseph Blocher, Jr., Mr. Hampton Y. Dellinger, Attorney at Law, For Heavner, James A.
Mr. Charles F. Marshall, III, Mr. Mark J. Prak, Mr. Timothy Nelson, Attorney at Law, For NC Association of Broadcasters, et al.
Mr. Stuart M. Paynter, Ms. Celeste H. G. Boyd, Attorney at Law, For Chapel Hill-Carrboro Chamber of Commerce.
The following order has been entered on the Joint motion filed on the 27th of October 2017 to Continue Oral Argument:
"Motion Allowed by order of the Court in conference, this the 27th of October 2017."